Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 2/22/2021. Claims 1, 8 and 15 are independent. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20220131883 A1), hereinafter Wolff, in view of Ashraf et al. (A Review of Intrusion Detection Systems Using Machine and Deep Learning in Internet of Things: Challenges, Solutions and Future Directions, Article in Electronics, July 2020), hereinafter Ashraf.

	Regarding claims 1, 8 and 15, Wolff teaches a system for detection and classification of intrusion using machine learning techniques (FIG. 3), the system comprising:
	at least one non-transitory storage device (para. 0062, non-transitory computer readable medium); and
	at least one processing device (para. 0064, a programmable processor) coupled to the at least one non-transitory storage device (para. 0067, a central processing unit will receive instructions and data from a read-only memory or a random access memory or both), wherein the at least one processing device is configured to:
	electronically receive, from a computing device of a user, an indication that the user has initiated a first resource interaction;
	retrieve information associated with the first resource interaction (FIG. 4 and para. 0020 and 0059, Activity data and/or state data are received (step 402) for a plurality of users of the application platforms), wherein the information comprises at least one or more parameters associated with the first resource interaction (FIG. 4 and para. 0020 and 0059, The activity data is indicative of user activities within the application platforms, and the state data is indicative of a status or condition of the users within the application platforms);
	initiate a machine learning model on the one or more parameters associated with the first resource interaction (FIG. 1 and para. 0021 and 0028, consolidation of activity information in the repository concerning messaging, file access, application usage patterns and/or other event statistics enables the systems and methods to establish baselines of expected and appropriate user behavior. Machine learning techniques can then be applied to detect threats and provide recommendations concerning how to respond to threats or unusual behavior).
	Wolff does not explicitly disclose classify, using the machine learning model, the first resource interaction into one or more classes, wherein the one or more classes comprises one or more access types. However, in an analogous art, Ashraf teaches classify, using the machine learning model (p.20/45 section 5.2.2, using machine learning models that learn normal and attack events as behavioral detection models), the first resource interaction into one or more classes (p.11/45 section 4.2, vulnerable points for many attacks at multiple layers, and categorized into different types of attacks as listed in section 4.2. p.4/45 second para., implementing these techniques in IDSs either through detecting anomalies or classification of traffic, and p.18/45 last para - p.19/45 first para, artificial immune system technique designed detectors relying on signatures/patterns of attacks using the model of immune cells, which can be detected if a packet is normal or malicious through its classification), wherein the one or more classes comprises one or more access types (p.2/45 second para. and p.11/45, IDS algorithms can be categorized in various categories based on the underlying principle used for the detection of an attack. These principles can either be a rule, statistics, heuristics, signature, state, reputation score, or route used. These techniques were later classified further as anomaly detection, misuse, signature-based, or hybrid techniques).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wolff and Ashraf because it would alleviate the challenge against the spikes in loT-based cyber-attack incidents (Ashraf, abstract).

	Regarding claims 5, 12 and 19, the combination of Wolff and Ashraf teaches all of the limitations of claims 1, 8 and 15, as described above. Wolff further teaches wherein the one or more parameters associated with the first resource interaction comprises at least one or more communication parameters, wherein the one or more communication parameters comprises at least one or more communication channels, one or more computing devices, and one or more applications used to initiate the first resource interaction (para. 0047, access or identify all the data that is outflowing from one or more user-initiated channels. In general, a user- initiated outflow channel occurs when the user is responsible for authorizing and triggering the outflow event).

	Regarding claims 6, 13 and 20, the combination of Wolff and Ashraf teaches all of the limitations of claims 1, 8 and 15, as described above. Wolff further teaches wherein the one or more parameters associated with the first resource interaction comprises at least a digital resource footprint of the user identified based on past resource interactions of the user, wherein the digital resource footprint comprises at least an interaction standing, resource allocation portfolio, and resource condition expectations associated with the user (para. 0034, a set structure including an input schema dictionary to define the data expected to be seen when using the API. Para. 0049, search for and identify, in a cloud application, users who have (i) expanded permission scopes beyond their predicted baseline or peer group, (ii) expanded resource access beyond their predicted baseline or peer group, and/or (iii) access to sensitive resources beyond their predicted baseline or peer group).
	
	Regarding claims 7 and 14, the combination of Wolff and Ashraf teaches all of the limitations of claims 1 and 8, as described above. Wolff further teaches wherein the one or more parameters associated with the first resource interaction comprises at least one or more resource parameters, wherein the one or more resource parameters comprises at least information associated with one or more resources accessed by the user during the first resource interaction, an access request frequency associated with the user determined with predetermined period of time, and a resource utilization ratio associated with the one or more historical resources access by the user (para. 0042, detection may involve evaluating the velocity or frequency of failed login attempts and patterns in event activities to predict or detect a brute force attack. Data describing login attempts (e.g., including timestamp and login criteria, such as username and/or password) can be provided as input to a trained machine learning model. Para. 0043, activities such as an usually high use of corporate resources such as a high number of downloads, attempts to access accounts not attributed to the user, accessing/modifying/deleting code from a source code control system, or downloading, deleting, or modifying customer information/contracts).

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the
limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 



/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437